
	

114 HRES 659 IH: Expressing support for the designation of March 30, 2016, as “World Bipolar Day”.
U.S. House of Representatives
2016-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 659
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2016
			Mr. Murphy of Pennsylvania (for himself and Mrs. Dingell) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for the designation of March 30, 2016, as World Bipolar Day.
	
	
 Whereas 2.6 percent of adults in the United States live with bipolar disorder; Whereas bipolar disorder is the 6th leading cause of disability in the world;
 Whereas bipolar disorder is a psychiatric disease that causes shifts in mood, activity, and energy level;
 Whereas persons with bipolar disorder may have psychotic symptoms, such as hallucinations or delusions and of those with psychotic symptoms, 40 percent experience Anosognosia a neurological impairment which results in “lack of insight” into one's condition;
 Whereas individuals with bipolar disorder often encounter damaged relationships and poor job or school performance;
 Whereas the median age of onset for bipolar disorder is 25 years; Whereas 51 percent of individuals with bipolar disorder go untreated during any given year;
 Whereas 65 percent of individuals on Medicaid with bipolar disorder do not receive a continuous supply of evidence-based treatment;
 Whereas bipolar disorder results in a 9.2-year reduction in expected life span; Whereas 15 percent to 17 percent of people with bipolar disorder take their own lives;
 Whereas although there is no cure for bipolar disorder, it can be effectively treated and treatment can help reduce the frequency and severity of episodes;
 Whereas early intervention, proper diagnosis, and treatment help people with bipolar disorder lead healthy and productive lives; and
 Whereas, March 30, 2016, would be an appropriate date to designate as World Bipolar Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of World Bipolar Day to raise awareness and erase social stigma associated with bipolar disorder; (2)supports improved sensitivity towards those struggling with bipolar disorder;
 (3)supports comprehensive mental health reform; and (4)encourages all to draw on World Bipolar Day as an opportunity to promote mental well-being and awareness, ensure access to appropriate services, and support overall quality of life for those living with bipolar disorder.
			
